PER CURIAM.
The final judgment of marriage dissolution under review is affirmed with one modification. The provision in the final judgment which prohibits any male adult not married to the appellant-wife from staying overnight in the parties’ former marital abode [in which appellant-wife was awarded temporary occupancy] is reversed as being overbroad and an improper attempt to regulate the private life of the appellant-wife. Dominik v. Dominik, 390 So.2d 81 (Fla. 3d DCA 1980); Sheffield v. Sheffield, 310 So.2d 410 (Fla. 3d DCA 1975), cert. denied, 328 So.2d 844 (Fla.1976). The balance of appellant’s contentions upon this appeal are rejected as having no merit. Duncan v. Duncan, 379 So.2d 949, 952 (Fla.1980); Ball v. Ball, 335 So.2d 5 (Fla.1976); Leonard v. Leonard, 389 So.2d 256 (Fla. 3d DCA 1980); see Groover v. Walker, 88 So.2d 312 (Fla.1956).
Affirmed as modified.